

115 HR 5717 IH: Jake Laird Act of 2018
U.S. House of Representatives
2018-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5717IN THE HOUSE OF REPRESENTATIVESMay 9, 2018Mrs. Brooks of Indiana (for herself, Mr. Deutch, Mr. Upton, Mrs. Dingell, Mr. Fortenberry, Mr. Paulsen, Mr. Coffman, Mr. Dent, Mr. Bera, Mr. Costello of Pennsylvania, Mr. Carson of Indiana, Mr. MacArthur, and Mr. Moulton) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo authorize the Attorney General to make grants to States that have in place laws that authorize
			 the seizure of firearms from dangerous individuals, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Jake Laird Act of 2018. 2.DefinitionsIn this Act:
 (1)The term firearm has the meaning given that term in section 921 of title 18, United States Code. (2)The term dangerous means, with respect to an individual, that the individual—
 (A)presents an imminent risk of injuring himself or herself, or another individual; or (B)the individual—
 (i)may present a risk of injuring himself or herself, or another individual; and (ii) (I)has a mental illness that may be controlled by medication, but has demonstrated a pattern of not voluntarily and consistently taking such medication, except under supervision;
 (II)is the subject of documented evidence that would give rise to a reasonable belief that the individual has a propensity for violent or emotionally unstable conduct; or
 (III)poses a significant danger of personal injury to himself or herself, or another individual, by possessing a firearm.
						3.Grants for firearm seizure law
 (a)AuthorizationThe Attorney General is authorized to make grants to States that have in place a law which authorizes the seizure of a firearm from a dangerous individual in accordance with section 4.
 (b)Use of fundsA State that receives a grant under this section may use such grant to implement the law described in subsection (a), and to train law enforcement officers and prosecutors on the implementation of such law.
 (c)ApplicationA State seeking a grant under this section shall submit to the Attorney General an application at such time, in such manner, and containing such information as the Attorney General may reasonably require, including a copy of the law described in subsection (a).
 4.Requirements for firearm seizure lawIn order to be eligible for a grant under this section, a State law shall provide for a process that is substantially similar to the following:
			(1)Warrant to seize a firearm from a dangerous individual
 (A)IssuanceA court of competent jurisdiction may issue a warrant authorizing a law enforcement officer to seize a firearm from a person that the court determines there is probable cause to believe is dangerous and in possession of a firearm.
 (B)Affidavit requiredA law enforcement officer seeking a warrant described in subparagraph (A) shall submit to the court an affidavit, which contains the following information:
 (i)Facts supporting the law enforcement officer’s probable cause to believe that the individual is dangerous and in possession of a firearm, including a description of the law enforcement officer’s interaction with the individual, or with another individual who provided information relating to the individual against whom the warrant is sought, and who the law enforcement officer determines is credible and reliable.
 (ii)The specific location of the firearm. (2)Seizure of a firearm without a warrantA law enforcement officer may seize a firearm from an individual who the law enforcement officer determines there is probable cause to believe is dangerous without obtaining a warrant under paragraph (1) in the case of exigent circumstances.
 (3)Return filed with courtNot later than 48 hours after serving a warrant issued under paragraph (1) or seizing a firearm under paragraph (2), the law enforcement officer who served the warrant shall file a return with the court that includes the following information:
 (A)The time and date on which the warrant was served, or the firearm was seized, as applicable. (B)The name and address of the individual with respect to whom the warrant was issued, or from whom the firearm was seized, as applicable.
 (C)The quantity of firearms seized, and a description of each such firearm. (4)Hearing (A)In generalNot later than 21 days after a return is filed under paragraph (3), the court shall hold a hearing to determine whether the individual is dangerous. If the court determines that the individual is dangerous, the court shall—
 (i)order that the law enforcement agency maintain possession of the firearm; (ii)in the case of an individual who has a license to carry a firearm, revoke such license; and
 (iii)enter an order restraining that individual from acquiring a firearm. (B)NoticeThe court shall provide notice of such hearing to the government, and to the individual from whom the firearm was seized.
 (C)Burden of proofAt a hearing under subparagraph (A), the government shall have the burden of proving, by clear and convincing evidence, that the individual is dangerous, and that the firearm should not be returned to the individual from whom it was seized.
 (D)Firearm owned by another individualIf the court determines that the firearm seized is owned by an individual other than the individual with respect to whom the warrant was issued, the court shall order the return of the firearm to that individual.
 (E)Inclusion in NICSIn the case that a court enters an order described in subparagraph (A), the appropriate person shall make such information available to the Attorney General to be included in the National Instant Criminal Background Check System.
				(5)Petition for return of firearm
 (A)In generalBeginning on the date that is 180 days after the date on which a court entered an order described in clauses (i) through (iii) of paragraph (4)(A), an individual against whom such an order was entered may petition the court for the reversal of such order.
 (B)Granting of petitionThe court shall grant a petition filed under subparagraph (A) if the petitioner proves by a preponderance of the evidence that the individual is not dangerous.
 (C)Denial of petitionIf the court denies a petition under this section, the individual against whom such order was entered may file another petition under this section beginning on the date that is 180 days after such denial.
 (6)Disposal of firearmIn the case that an order under paragraph (4)(A)(i) is still in effect on the date that is 5 years after the date on which it was entered, the court, after giving notice to the appropriate parties, may order the law enforcement agency with custody of such firearm to dispose of the firearm in accordance with any applicable policy of the jurisdiction in which the firearm was seized.
			(7)Request to sell firearm
 (A)In generalAn individual whose firearms were retained by a law enforcement agency pursuant to an order under paragraph (4)(A)(i) may petition the court for the law enforcement agency to sell the firearm in accordance with any applicable policy of the jurisdiction in which the firearm was seized, and provide the proceeds of such sale to the individual. The court shall grant such order unless the serial number on the firearm is damaged.
 (B)TimingA petition described in subparagraph (A) may be filed any time prior to the entry of an order under paragraph (6).
 (C)SaleA law enforcement agency ordered to sell a firearm under this section shall sell the firearm not later than 1 year after the entry of such order, and may retain not more than 8 percent of the sale cost to cover the costs of the sale.
 5.Authorization of appropriationsThere is authorized to be appropriated $50,000,000 to carry out this Act for each of fiscal years 2019 through 2021.
		